Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner’s amendment was given in an interview with Chad Pahnke on 01/11/2021.
The application has been amended as follows:
New claims 14-20 are added
--Claim 1. (Currently Amended)  A welding system comprising:
a power supply for providing welding power to a weld;
a weld parameter feedback sensor for monitoring at least one of a current feedback signal, a wire feed speed feedback signal, or a voltage feedback signal from the weld, the sensor producing a weld feedback parameter corresponding to an actual weld condition during the weld; and
a controller configured to: 

following completion of the weld, store the weld as a weld program in response to a signal from an operator indicating that the weld is to be stored as the weld program, wherein the weld program includes at least one of the weld feedback parameter, a target value based on the weld feedback parameter, or a limit value based on the weld feedback parameter; and in response to receiving a selection of the weld program, determine whether a subsequent weld is acceptable.

--Claim 11. (Currently Amended)  The welding system as defined in claim 1, wherein the controller is configured tothe subsequent weld is acceptable based on comparing 1) a measurement of the weld feedback parameter produced by the sensor during the subsequent weld, to 2) a limit value calculated based on the weld program. 


--Claim 14. (New Claim)  A welding system comprising:
a first power supply for providing welding power to a weld;

a first controller configured to: 
control the first power supply to provide the welding power to the weld based on a commanded welding parameter, the commanded welding parameter comprising one or more of a selected voltage, a selected current level, or a selected wire feed speed; and
following completion of the weld, store the weld as a weld program in response to a signal from an operator indicating that the weld is to be stored as the weld program, wherein the weld program includes at least one of the weld feedback parameter, a target value based on the weld feedback parameter, or a limit value based on the weld feedback parameter; and 
a second controller configured to:
receive a selection of the weld program for performing a subsequent weld; and
determine whether the subsequent weld is acceptable based on the weld program.

--Claim 15. (New Claim)  The welding system as defined in claim 14, wherein the controller is configured to calculate the limit value for the weld parameter in response to accessing the weld program.

--Claim 16. (New Claim)  The welding system as defined in claim 14, wherein the second controller is configured to determine whether the subsequent weld is acceptable based on comparing 1) a measurement of the weld feedback parameter produced by the sensor during the subsequent weld, to 2) a limit value calculated based on the weld program.

--Claim 17. (New Claim)  The welding system as defined in claim 16, wherein the second controller is configured to output an alarm in response to the measurement of the weld feedback parameter traversing the limit value.

--Claim 18. (New Claim)  The welding system as defined in claim 14, wherein the controller is configured to, in response to a selection of the weld program, control a second power supply to perform a subsequent weld based on the weld program.

--Claim 19. (New Claim)  The welding system as defined in claim 18, wherein the controller is configured to control the second power supply during the subsequent weld by using a second commanded weld parameter that is based on the weld program.

--Claim 20. (New Claim)  The welding system as defined in claim 14, wherein the first controller is configured to store the commanded welding parameter as part of the weld program, and the second controller is configured to control a second power supply 


Reason for allowance  
   The following is an examiner’s statement of reasons for allowance: as for claims 1 and 14, the closest prior art, Wittmann et al (6479793) in views of Marhofer et al (5932123), discloses a power supply for providing welding power to a weld; a weld parameter feedback sensor for monitoring at least one of a current feedback signal, a wire feed speed feedback signal, or a voltage feedback signal from the weld, the sensor producing a weld feedback parameter corresponding to an actual weld condition during the weld; and a controller configured to: control the power supply to provide the welding power to the weld based on a commanded welding parameter, the commanded welding parameter comprising one or more of a selected voltage, a selected current level, or a selected wire feed speed.  However, based on the amendments to claims 1 and 14,  the prior art, Wittmann et al (6479793) in views of Marhofer et al (5932123), do not disclose following completion of the weld, store the weld as a weld program in response to a signal from an operator indicating that the weld is to be stored as the weld program, wherein the weld program includes at least one of the weld feedback parameter, a target value based on the weld feedback parameter, or a limit value based on the weld feedback parameter; and in response to receiving a selection of the weld program, determine whether a subsequent weld is acceptable.  The prior arts of record taking singly or in combination do not teach or suggest the above-stated limitation taking wholly in combination with all the elements of each independent claim.
claims 1-20 are now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-270-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/AYUB A MAYE/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761